Citation Nr: 9924087	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-49 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for anxiety hysteria superimposed on a constitutional 
psychopathic state, to include the issue of entitlement to a 
total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to a disability rating in excess of 
10 percent for the psychiatric disorder.  The veteran 
perfected a timely appeal of that decision to the Board.  

The case was previously before the Board in April 1992 and 
May 1993, at which time it was remanded to the RO for 
additional development.  In a November 1993 rating decision 
the RO increased the assigned rating from 10 to 30 percent, 
effective February 16, 1990.  The RO informed the veteran of 
this decision in December 1993, and also notified the veteran 
that the increase in the disability rating from 
10 to 30 percent constituted a full grant of the benefits he 
had sought on appeal.  The RO failed to return the claims 
file to the Board following the November 1993 decision.

Although the RO found that the assignment of the 30 percent 
rating constituted a grant of the benefit sought on appeal, 
that conclusion was erroneous.  If the veteran has perfected 
an appeal, the Board retains jurisdiction of that appeal 
until the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Board finds, therefore, that 
the current appeal arises from the May 1990 rating decision, 
and that the veteran's claim for an increased rating has 
remained in appellate status since it was filed on February 
16, 1990.

The veteran subsequently requested an increased rating, and 
in a July 1995 rating decision the RO denied entitlement to a 
disability rating in excess of 30 percent.  The veteran also 
perfected an appeal of the July 1995 rating decision.  During 
the processing of that appeal, in an August 1997 rating 
decision the RO increased the assigned rating from 30 to 
50 percent.  The RO assigned an effective date for the 
50 percent rating of September 27, 1994, which is the date on 
which the veteran again claimed entitlement to an increased 
rating.

The veteran's appeal was again certified to the Board, and in 
January and December 1998 the case was again remanded to the 
RO for additional development.  That development has been 
completed to the extent possible, and the case returned to 
the Board for consideration of the veteran's appeal.

The Board notes that in the January 1998 remand the RO was 
asked to provide the veteran a VA psychiatric examination, as 
the result of which the examiner was to distinguish the 
symptoms of the service-connected psychiatric disorder from 
any nonservice-connected psychiatric disorder.  Although the 
veteran was provided a VA psychiatric examination in May 
1998, and the examiner provided a diagnosis of a schizoid 
personality disorder as well as a generalized anxiety 
disorder and major depression, the examiner did not 
distinguish the psychiatric symptoms that were due to the 
nonservice-connected personality disorder.  The RO did not, 
therefore, comply with the instructions provided in the 
January 1998 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the Board's disposition of the veteran's 
appeal, however, the Board finds that such error was not 
prejudicial to the veteran, and that an additional remand is 
not required.  Bernard v Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's anxiety disorder is so severe that he is 
demonstrably unable to obtain or retain employment due to the 
service-connected disability.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
anxiety hysteria superimposed on constitutional psychopathic 
state have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.126, 4.132, Diagnostic Code 9400 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that he was 
separated from service due to the recommendation of a Medical 
Evaluation Board with the diagnosis of a personality 
disorder.  The RO rating board found that the diagnosis of a 
personality disorder was not appropriate, and in a December 
1945 rating decision the RO granted service connection for 
psychoneurosis, anxiety state, and assigned a 30 percent 
disability rating.  Based on the results of a VA psychiatric 
examination in January 1947, the rating was reduced from 30 
to 10 percent in February 1947.  The 10 percent rating 
remained in effect until November 1993.

VA treatment records indicate that the veteran continued to 
receive intermittent treatment for his psychiatric symptoms.  
In February 1987 he began participating in weekly group 
therapy sessions, and he received medication for the control 
of his psychiatric symptoms.  The records indicate that he 
retired from employment in 1987.

The veteran underwent a VA psychiatric evaluation in July 
1991, during which the examiner found that he appeared very 
anxious throughout the evaluation.  On mental status 
examination he was alert and oriented times three, his 
sensorium was clear, his affect was restricted, and his mood 
was very anxious.  The examiner described his speech as 
spontaneous and logical, with no evidence of thought 
disturbance, pressured speech, flight of ideas, 
tangentiality, or circumstantiality.  There was no evidence 
of psychotic process, hallucinations, delusions, or ideas of 
reference.  The veteran's ability to concentrate was 
described as fair to poor, his ability to use abstract 
reasoning was commensurate with his education, and his 
cognitive functioning was intact, as was his memory.  Insight 
and judgment were fair.  Based on the foregoing, the 
examiner's clinical impression was general anxiety disorder, 
moderate to severe.  

In September 1992 and December 1996 medical reports the 
veteran's treating VA psychologist stated that in more than 
20 years of experience as a therapist with VA, he had rarely 
seen any individual with a more severe anxiety disorder.  He 
stated that the veteran's symptoms included severe chronic 
anxiety, depression, insomnia, chronic worrying, poor social 
interaction, marital problems, emotional flare-ups, pressured 
speech, and low self-esteem.  He also stated that the veteran 
talked incessantly about one worry after another, and that he 
had been unable to sustain gainful employment since February 
1987, when he retired from his employment at the Post Office.  
He further stated that none of the psychotropic medications 
had been effective in controlling his symptoms, due to the 
severity of the disorder, and that his prognosis was poor.  
The psychologist made no reference to the veteran having a 
personality disorder.

The veteran underwent another VA psychiatric evaluation in 
July 1993, which included a review of the claims file.  On 
mental status examination, he was alert and oriented times 
three, his affect was somewhat blunted, he was extremely 
nervous, his concentration was very poor, and his mood was 
depressed.  There was no pressured speech, flight of ideas, 
evidence of a thought disturbance, tangentiality, or 
circumstantiality.  The examiner found no evidence of 
hallucinations, delusions, or ideas of reference.  The 
veteran's ability to use abstract thinking was described as 
reasonable, his cognitive functioning and memory were intact, 
and there was no evidence of organicity.  The examiner also 
found that his insight and judgment were adequate, but that 
he appeared to be somewhat worse than on the last VA 
examination in July 1991.  The examiner also noted that the 
veteran was not taking medication, which would give him some 
relief.  As a result of the examination the examining 
psychiatrist provided an assessment of general anxiety 
disorder, moderate to severe.

In an August 1993 addendum to the July 1993 examination 
report, the examiner provided diagnoses of general anxiety 
disorder, moderate to severe, and a mixed personality 
disorder.  The examiner also provided a global assessment of 
functioning (GAF) score of 60, which is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

The veteran underwent a VA mental disorders examination again 
in February 1995, which also included a review of the claims 
file.  The examiner noted that the veteran was casually 
dressed, and that he appeared quite excitable.  He also noted 
that the veteran talked fast and almost incessantly, but that 
his speech was not tangential.  The examiner found that the 
veteran had a lot of tension and anxiety, but no depression; 
his affect and mood were appropriate; and there was no 
psychotic symptomatology.  His memory was not impaired, he 
was alert and oriented, and his cognitive functioning was 
intact.  The examiner provided a diagnosis of generalized 
anxiety disorder, causing moderate social and industrial 
impairment.

At his January 1996 personal hearing the veteran testified 
that he felt his daily activities, relationships, and chances 
for future employment were threatened by his anxiety 
disorder.  He also testified that he last worked in 1987 for 
the Post Office, when he was forced to retire.  He stated 
that he did not get along well with his family, although he 
felt guilty about that.  He further testified that he had 
angry outbursts a couple of times a month, and that his only 
friends were a married couple he saw a couple of times a 
year.  He stated that he used to be a photographer, but that 
he had no current hobbies.  He also testified that he was 
receiving training through the Vocational Rehabilitation and 
Counseling Service, but that he did not think that he would 
be able to find work.  He described the difficulty he had in 
learning how to use a computer.  He stated that he tried to 
get along with people, but that he did not think people tried 
to get along with him, and that he generally felt unhappy.

In May 1996 the Vocational and Rehabilitation Service 
determined that the veteran was not feasible for training or 
employment due to the severity of his service-connected 
disability.  The counselor stated that the veteran had 
tremendous difficulty dealing with simple issues, and that he 
was very difficult to deal with personally.  The counselor 
described his thought processes and speech as rambling, and 
stated that he had done poorly in community college classes 
due to emotional stress.

The veteran underwent a new VA mental disorders examination 
in October 1996.  At this examination, the veteran reported 
that he always had unhappy thoughts, and that he was always 
"negative."  He also reported that the only time he 
remembered being happy was from ages one to seventeen years.  
He stated that he had been unhappy and frustrated all of his 
adult life, and that he got very moody.  He also stated that 
deep inside he was like a raging volcano ready to explode.  
He also reported that he got about four hours of sleep during 
the night, and that he would take naps during the day.  The 
examiner noted that he continued to exhibit some paranoid 
thinking about his supervisor while at the Post Office, where 
he had last worked almost ten years previously.

On examination, the examiner found the veteran to be neat and 
clean in appearance, pleasant, and cooperative.  The examiner 
noted that as soon as he walked into the room, the veteran 
started talking.  He spoke pleasantly and excitedly, and his 
responses were coherent and relevant.  The examiner found no 
signs of depression or suicidal ideation.  The veteran did, 
however, exhibit a lot of tension and anxiety.  There was no 
evidence of delusions or hallucinations.  The veteran's 
memory was not impaired, he was alert and oriented, his 
intelligence was average, and his insight and judgment were 
fair.  The examiner found that the veteran continued to show 
moderate social and industrial impairments.  Based on the 
foregoing, the examiner diagnosed generalized anxiety 
disorder.

Also on file is a report of a private neuropsychiatric 
evaluation, dated in May 1997.  During that evaluation the 
veteran reported that he was so nervous that he was unable to 
handle himself.  He also reported having been married for 
fifty-one years, and that he had great conflicts with his 
wife.  The examiner found that psychological testing was 
indicative of a self-defeating personality trait and a high 
degree of anxiety.  The examiner found that the veteran had 
some pre-occupations, including a very noticeable immaturity, 
with much emphasis on his constant repetition of past 
grievances.  The examiner also noted that the veteran was 
obviously very dependent and did not look after some of his 
own basic needs, but that he relied on other people to 
sustain him, with which he found fault.  The examiner stated 
that the veteran had a great desire for further assistance 
through the VA system, which was partly motivated by the 
support the system had given him.  The examiner found that 
the veteran was unable to hold a position of any 
responsibility, and that he was disabled.

The VA treatment records show that in July 1997 his treating 
psychiatrist found that he continued to be non-functional and 
unemployable due to his chronic psychiatric symptoms.

In joint statements dated in December 1997 and February 1998, 
the veteran's VA clinical psychologist and VA staff 
psychiatrist, with whom he had worked in group therapy 
sessions, provided opinions as to the nature and severity of 
his anxiety disorder.

In the December 1997 statement the therapists reported that 
the veteran's symptomatology, including pressured, 
circumstantial, circumlocutory speech; increased difficulty 
in understanding complex commands; impaired judgment and 
abstract thinking; disturbances of motivation and mood; and 
severe difficulty in establishing and maintaining effective 
work and social relationships, continued to deteriorate.  
They stated that the veteran's employment history showed that 
he had severe difficulties effectively relating to others 
even on menial jobs, and that he had quit the Post Office in 
1987 because he could no longer handle the day to day job 
stress.  They also stated that he had been attending group 
psychotherapy sessions, but that he was no longer able to 
cope with the stress of dealing with other people due to the 
worsening of his anxiety disorder.  They provided the opinion 
that, due to the nature and severity of his anxiety disorder, 
the veteran was totally unable to work or socialize.

In the February 1998 statement they confirmed that the 
veteran attended daily group psychotherapy sessions from 1995 
through 1997, when he could no longer cope with the stress of 
the interpersonal relationships required by the group therapy 
sessions.  They stated that in addition to the group therapy 
sessions, the veteran used to come to the VA clinic on an 
almost daily basis to talk to anyone who would talk to him in 
a supportive manner, including secretaries, clerks, other 
veterans in the waiting room, etc.  They also stated that the 
veteran lacked insight due to the severity and chronicity of 
his anxiety disorder, and that it was highly unlikely he 
would ever gain insight.  They indicated that his prognosis 
was poor, and that he was so severely disabled that he was 
permanently unemployable, nor could he effectively socialize.

The veteran underwent another VA mental disorders examination 
in May 1998.  The examiner noted that the veteran's medical 
records had been reviewed, including his service records, and 
summarized their contents.  During the examination the 
veteran stated that he was unable to understand why things 
happened to him or why people responded to him in a certain 
way.  He also stated that he avoided others, and that he had 
few friends.  He reported that he slept fine if he was tired, 
although he sometimes slept for several hours in the 
afternoon, and then stayed up all night.  He stated that his 
appetite was good, but that he felt weak and tired and did 
nothing around the house.  He also stated that he was 
depressed, that everything was bad, that he was angry with 
his wife, and that he argued about everything.  The examiner 
noted that he was able to maintain his personal hygiene and 
the other basic activities of daily living.

On mental status examination, the examiner found the veteran 
to be easily agitated and very nervous, to have low self-
esteem and poor confidence, and to be functioning on an 
average to below average intellectual level.  He had some 
difficulty with concentration, his memory was good and, 
although he had some difficulty with abstraction, he was able 
to comprehend well.  The examiner found that he had 
difficulty with judgment, and that he tended to personalize 
things in a negative manner.  There was no evidence of 
organic brain syndrome, thought disorder, psychosis, or 
hallucinations, but he seemed to be a little paranoid.  The 
examiner also found that the veteran exhibited no 
inappropriate behavior or suicidal or homicidal ideation.  He 
was oriented to person, place, time, and situation, and he 
exhibited no obsessive or ritualistic behavior.  The examiner 
stated that he was verbal, with good speech rate and flow, 
and that his speech was goal oriented and logical.  He denied 
experiencing any panic.  The examiner found that he was 
overwhelmed by small things, but that he had no problem with 
impulse control.  

As a result of the examination, the examiner provided 
diagnoses of generalized anxiety; major depression; and 
schizoid personality disorder, with dependent traits.  The 
examiner stated that his psychosocial and environmental 
problems included limited support, financial problems, and no 
socializing.  The examiner provided a GAF score of 45, which 
is indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  Richard 
v. Brown, 9 Vet. App. 266 (1996).

Legal Criteria

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of the VA treatment 
records, the reports of the VA examinations in July 1991 
through May 1998, the May 1997 private medical report, and 
the veteran's statements and testimony.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In a December 1996 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
determining that he was not entitled to an increased rating.  
The veteran was provided the opportunity to present evidence 
and arguments in response.  The Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard, 4 Vet. App. 
at 384.  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9400 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400.  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent disability rating is provided if the 
mental disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Board has reviewed the evidence of record and finds that 
a 100 percent schedular disability rating is warranted.  This 
finding is supported by the September 1992 and December 1996 
medical reports from the veteran's treating VA psychologist, 
the May 1996 statement from the Vocational and Rehabilitation 
counseling psychologist, the May 1997 report of the private 
neuropsychiatric evaluation, and the December 1997 and 
February 1998 joint statements from the veteran's treating 
therapists.  That evidence shows that the veteran has been 
demonstrably unable to obtain or maintain employment due to 
the severity of his psychiatric symptoms since 1987, which is 
one of the criteria for a 100 percent rating based on the 
rating criteria in effect prior to November 1996.  Johnson v. 
Brown, 7 Vet. App. 95 (1994) (the criteria in the General 
Rating Formula are each independent bases for granting a 100% 
rating).

Although the evidence does not distinguish the symptoms of 
the service-connected anxiety disorder from a personality 
disorder, his treating therapists have not diagnosed a 
personality disorder and the combined psychiatric symptoms 
must be considered if the symptoms of the personality 
disorder cannot be distinguished from those of the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181 
(1998) (per curiam).

In addition to the evidence referenced above, the VA 
examiners in July 1991 and July 1993 found that the veteran's 
psychiatric symptomatology was productive of moderate to 
severe social and industrial impairment.  The Board does not 
find that this evidence is in conflict with the opinions 
provided above, in that the examiners characterized the 
disability as severe.  Although the examiner in July 1993 
provided a GAF score of 60, which is indicative of moderate 
impairment, he also described the impairment as severe.  The 
examiner in May 1998 found that the veteran's symptoms were 
serious.

The Board notes that as a result of the VA examinations in 
February 1995 and October 1996 the veteran's psychiatric 
symptomatology was described as moderate, and the examiners 
provided no opinion on the veteran's employability.  The 
Board finds, however, that the opinions of the veteran's 
treating therapists and that of the counseling psychologist 
are of greater probative value than the opinions provided as 
a result of the VA examinations.  Struck v. Brown, 9 Vet. 
App. 145, 154-155 (1996) (the Board is entitled to weigh the 
credibility and probative value of the evidence, although the 
Board cannot act in an arbitrary or capriciousness manner in 
doing so).  The opinions of the treating therapists and 
counseling psychologist are the result of a long-term 
relationship with the veteran and greater familiarity with 
the limitations imposed by his service-connected disability, 
while the opinions resulting from the VA examinations are 
based on more limited knowledge of the veteran's functioning.  

For these reasons the Board finds that the evidence supports 
a 100 percent schedular disability rating for anxiety.


ORDER

A 100 percent disability rating is granted for anxiety 
hysteria, superimposed on a constitutional psychopathic 
state, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

